Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 10, 2021 is acknowledged.
3.	Certified English translation of foreign priority document filed on February 26, 2021 is acknowledged. 
4.	Claims 8-19 have been cancelled.
5.	Claims 1 and 5 are pending in this application and allowed in this office action.


FOREIGN PRIORITY
6.	Applicant claims foreign priority to RUSSIAN FEDERATION 2017103887 on 2/6/2017. The certified copy has been received by the Office on 12/7/2020. Acknowledgement of certified English translation filed on February 26, 2021 is acknowledged. Therefore, the foreign priority date is perfected. The priority date of instant application is to RUSSIAN FEDERATION 2017103887 on 2/6/2017.

Withdrawn Objections and Rejections
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Rejection of claims 1 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Vasilchenko et al (Journal of Peptide Science, 2017, 23(12): 855-863), is hereby 
9.	Rejection of claims 1 and 8 under 35 U.S.C. 103 as being unpatentable over Staubitz et al (Journal of Peptide Science, 2001, 7: 552-564) in view of Alexander et al (The Journal of Antibiotics, 2011, 64: 79-87), is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claim 5 on the provisional ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/491034, is hereby withdrawn in view of Applicant’s amendment to the claims.

REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: A biocidal peptide of general formula Y-Ile-Leu-Pro-X-Lys-X-Pro-X-X-Pro-X-Arg-Arg-NH2, wherein X comprises a phenylalanine derivative, said phenylalanine derivative is selected from one of: 4-nitrophenylalanine, 4-chlorophenylalanine, 4-methoxyphenylalanine, 4-aminophenylalanine, 4-aminobenzoylphenylalanine, homophenylalanine, 4-tert-butylphenylalanine, 2-methylphenylalanine, 4-fluorophenylalanine, pentafluorophenylalanine, and 2-trifuloromethylphenylalanine, and wherein Y = NH2-(CH2)10-CO is both novel and unobvious over the cited prior art. The closest art is Vasilchenko et al (Journal of Peptide Science, 2017 (first published 11/29/2017), 23: 855-863, cited in the previous office action). Vasilchenko et al teach a 13mer Indolicidin and the analogs of Indolicidin that include NH2-(CH2)10-CO-Ile-Leu-Pro-D-Phe-Lys-D-Phe-Pro-D-Phe-D-Phe-Pro-D-Phe-Arg-Arg-NH2, and phenylalanine derivatives carrying .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 5, as set forth in the amendment filed on February 10, 2021, are allowed.

CONCLUSION
Claims 1 and 5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654